           Case:20-16375-TBM Doc#:84 Filed:12/04/20                                      Entered:12/04/20 16:04:26 Page1 of 35
                                                                                                                                                     12/04/20 1:49PM


 Fill in this information to identify the case:

 Debtor name         PS Of Denver, Inc.

 United States Bankruptcy Court for the:            DISTRICT OF COLORADO

 Case number (if known)         20-16375
                                                                                                                                       Check if this is an
                                                                                                                                       amended filing



Official Form 206A/B
Schedule A/B: Assets - Real and Personal Property                                                                                                      12/15
Disclose all property, real and personal, which the debtor owns or in which the debtor has any other legal, equitable, or future interest.
Include all property in which the debtor holds rights and powers exercisable for the debtor's own benefit. Also include assets and properties
which have no book value, such as fully depreciated assets or assets that were not capitalized. In Schedule A/B, list any executory contracts
or unexpired leases. Also list them on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G).

Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. At the top of any pages added, write
the debtor’s name and case number (if known). Also identify the form and line number to which the additional information applies. If an
additional sheet is attached, include the amounts from the attachment in the total for the pertinent part.

 For Part 1 through Part 11, list each asset under the appropriate category or attach separate supporting schedules, such as a fixed asset
 schedule or depreciation schedule, that gives the details for each asset in a particular category. List each asset only once. In valuing the
 debtor’s interest, do not deduct the value of secured claims. See the instructions to understand the terms used in this form.
 Part 1:      Cash and cash equivalents
1. Does the debtor have any cash or cash equivalents?

        No. Go to Part 2.
         Yes Fill in the information below.
      All cash or cash equivalents owned or controlled by the debtor                                                                   Current value of
                                                                                                                                       debtor's interest

 3.        Checking, savings, money market, or financial brokerage accounts (Identify all)
           Name of institution (bank or brokerage firm)         Type of account                             Last 4 digits of account
                                                                                                            number


           3.1.     US Bank                                                 Checking                        6468                                             $0.00




           3.2.     First Bank                                              Checking                        6816                                    $26,232.00



 4.        Other cash equivalents (Identify all)

 5.        Total of Part 1.                                                                                                                     $26,232.00
           Add lines 2 through 4 (including amounts on any additional sheets). Copy the total to line 80.

 Part 2:          Deposits and Prepayments
6. Does the debtor have any deposits or prepayments?

        No. Go to Part 3.
        Yes Fill in the information below.

 7.        Deposits, including security deposits and utility deposits
           Description, including name of holder of deposit


           7.1.     Security Deposit                                                                                                                $20,000.00



 8.        Prepayments, including prepayments on executory contracts, leases, insurance, taxes, and rent
           Description, including name of holder of prepayment
Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                               page 1
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                              Best Case Bankruptcy
           Case:20-16375-TBM Doc#:84 Filed:12/04/20                                            Entered:12/04/20 16:04:26 Page2 of 35
                                                                                                                                                   12/04/20 1:49PM



 Debtor         PS Of Denver, Inc.                                                                   Case number (If known) 20-16375
                Name



 9.        Total of Part 2.                                                                                                                  $20,000.00
           Add lines 7 through 8. Copy the total to line 81.

 Part 3:        Accounts receivable
10. Does the debtor have any accounts receivable?

        No. Go to Part 4.
        Yes Fill in the information below.

 11.       Accounts receivable
           11a. 90 days old or less:                                   22.00    -                                   0.00 = ....                        $22.00
                                              face amount                              doubtful or uncollectible accounts



           11a. 90 days old or less:                                 6,257.00   -                                   0.00 = ....                    $6,257.00
                                              face amount                              doubtful or uncollectible accounts




 12.       Total of Part 3.                                                                                                                    $6,279.00
           Current value on lines 11a + 11b = line 12. Copy the total to line 82.

 Part 4:        Investments
13. Does the debtor own any investments?

        No. Go to Part 5.
        Yes Fill in the information below.


 Part 5:        Inventory, excluding agriculture assets
18. Does the debtor own any inventory (excluding agriculture assets)?

        No. Go to Part 6.
        Yes Fill in the information below.

           General description                        Date of the last              Net book value of         Valuation method used    Current value of
                                                      physical inventory            debtor's interest         for current value        debtor's interest
                                                                                    (Where available)

 19.       Raw materials
           Raw material                                                                       Unknown         Book                               $32,262.42



 20.       Work in progress

 21.       Finished goods, including goods held for resale
           Inventory (See Attached
           as of 12-2-20)                                                                     Unknown         Book                              $107,742.00



 22.       Other inventory or supplies

 23.       Total of Part 5.                                                                                                                 $140,004.42
           Add lines 19 through 22. Copy the total to line 84.

 24.       Is any of the property listed in Part 5 perishable?
               No
               Yes
Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                          page 2
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                            Best Case Bankruptcy
           Case:20-16375-TBM Doc#:84 Filed:12/04/20                                      Entered:12/04/20 16:04:26 Page3 of 35
                                                                                                                                            12/04/20 1:49PM



 Debtor         PS Of Denver, Inc.                                                            Case number (If known) 20-16375
                Name



 25.       Has any of the property listed in Part 5 been purchased within 20 days before the bankruptcy was filed?
             No
             Yes. Book value                      0.00 Valuation method       Book               Current Value                     37,680.23

 26.       Has any of the property listed in Part 5 been appraised by a professional within the last year?
               No
               Yes

 Part 6:        Farming and fishing-related assets (other than titled motor vehicles and land)
27. Does the debtor own or lease any farming and fishing-related assets (other than titled motor vehicles and land)?

        No. Go to Part 7.
        Yes Fill in the information below.


 Part 7:        Office furniture, fixtures, and equipment; and collectibles
38. Does the debtor own or lease any office furniture, fixtures, equipment, or collectibles?

        No. Go to Part 8.
        Yes Fill in the information below.

           General description                                                Net book value of      Valuation method used      Current value of
                                                                              debtor's interest      for current value          debtor's interest
                                                                              (Where available)

 39.       Office furniture
           See Attached                                                                     $0.00                                           Unknown



 40.       Office fixtures

 41.       Office equipment, including all computer equipment and
           communication systems equipment and software
           See attached                                                                Unknown                                              Unknown



 42.       Collectibles Examples: Antiques and figurines; paintings, prints, or other artwork;
           books, pictures, or other art objects; china and crystal; stamp, coin, or baseball card
           collections; other collections, memorabilia, or collectibles

 43.       Total of Part 7.                                                                                                                      $0.00
           Add lines 39 through 42. Copy the total to line 86.

 44.       Is a depreciation schedule available for any of the property listed in Part 7?
               No
               Yes

 45.       Has any of the property listed in Part 7 been appraised by a professional within the last year?
               No
               Yes

 Part 8:        Machinery, equipment, and vehicles
46. Does the debtor own or lease any machinery, equipment, or vehicles?

        No. Go to Part 9.
        Yes Fill in the information below.

           General description                                                Net book value of      Valuation method used      Current value of
           Include year, make, model, and identification numbers              debtor's interest      for current value          debtor's interest
           (i.e., VIN, HIN, or N-number)                                      (Where available)

Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                   page 3
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy
           Case:20-16375-TBM Doc#:84 Filed:12/04/20                                      Entered:12/04/20 16:04:26 Page4 of 35
                                                                                                                                             12/04/20 1:49PM



 Debtor         PS Of Denver, Inc.                                                            Case number (If known) 20-16375
                Name



 47.       Automobiles, vans, trucks, motorcycles, trailers, and titled farm vehicles

           47.1.     2019 Chevy Silverado 1500                                              $0.00                                          $29,360.00



 48.       Watercraft, trailers, motors, and related accessories Examples: Boats, trailers, motors,
           floating homes, personal watercraft, and fishing vessels

 49.       Aircraft and accessories


 50.       Other machinery, fixtures, and equipment (excluding farm
           machinery and equipment)
           Property, plant, and equipment (See Attached)                           $2,471,375.00      Book Value                        $2,471,375.00



 51.       Total of Part 8.                                                                                                         $2,500,735.00
           Add lines 47 through 50. Copy the total to line 87.

 52.       Is a depreciation schedule available for any of the property listed in Part 8?
               No
               Yes

 53.       Has any of the property listed in Part 8 been appraised by a professional within the last year?
               No
               Yes

 Part 9:        Real property
54. Does the debtor own or lease any real property?

        No. Go to Part 10.
        Yes Fill in the information below.

 55.       Any building, other improved real estate, or land which the debtor owns or in which the debtor has an interest

           Description and location of                    Nature and          Net book value of       Valuation method used     Current value of
           property                                       extent of           debtor's interest       for current value         debtor's interest
           Include street address or other                debtor's interest   (Where available)
           description such as Assessor                   in property
           Parcel Number (APN), and type
           of property (for example,
           acreage, factory, warehouse,
           apartment or office building, if
           available.
           55.1. 730 S. Jason Street,
                     Unite 18, Denver, CO
                     80223                                Lease                        Unknown                                               Unknown




 56.       Total of Part 9.                                                                                                                     $0.00
           Add the current value on lines 55.1 through 55.6 and entries from any additional sheets.
           Copy the total to line 88.

 57.       Is a depreciation schedule available for any of the property listed in Part 9?
               No
               Yes

 58.       Has any of the property listed in Part 9 been appraised by a professional within the last year?
               No
Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                      page 4
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                      Best Case Bankruptcy
          Case:20-16375-TBM Doc#:84 Filed:12/04/20                                       Entered:12/04/20 16:04:26 Page5 of 35
                                                                                                                                            12/04/20 1:49PM



 Debtor         PS Of Denver, Inc.                                                            Case number (If known) 20-16375
                Name


               Yes

 Part 10:       Intangibles and intellectual property
59. Does the debtor have any interests in intangibles or intellectual property?

        No. Go to Part 11.
        Yes Fill in the information below.

            General description                                               Net book value of      Valuation method used      Current value of
                                                                              debtor's interest      for current value          debtor's interest
                                                                              (Where available)

 60.        Patents, copyrights, trademarks, and trade secrets
            Software licenses                                                               $0.00                                           $1,000.00



 61.        Internet domain names and websites
            Prosourcedenver.com                                                             $0.00                                             $100.00



 62.        Licenses, franchises, and royalties
            Franchise                                                                       $0.00                                        $100,000.00



 63.        Customer lists, mailing lists, or other compilations

 64.        Other intangibles, or intellectual property
            Software Development and Startup Fees                                      Unknown                                           $318,000.00



 65.        Goodwill

 66.        Total of Part 10.                                                                                                         $419,100.00
            Add lines 60 through 65. Copy the total to line 89.

 67.        Do your lists or records include personally identifiable information of customers (as defined in 11 U.S.C.§§ 101(41A) and 107?
               No
               Yes

 68.        Is there an amortization or other similar schedule available for any of the property listed in Part 10?
               No
               Yes

 69.        Has any of the property listed in Part 10 been appraised by a professional within the last year?
               No
               Yes

 Part 11:       All other assets
70. Does the debtor own any other assets that have not yet been reported on this form?
    Include all interests in executory contracts and unexpired leases not previously reported on this form.

        No. Go to Part 12.
        Yes Fill in the information below.

                                                                                                                                Current value of
                                                                                                                                debtor's interest


 71.        Notes receivable
            Description (include name of obligor)
Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                   page 5
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy
          Case:20-16375-TBM Doc#:84 Filed:12/04/20                                       Entered:12/04/20 16:04:26 Page6 of 35
                                                                                                                                    12/04/20 1:49PM



 Debtor         PS Of Denver, Inc.                                                           Case number (If known) 20-16375
                Name



 72.       Tax refunds and unused net operating losses (NOLs)
           Description (for example, federal, state, local)

 73.       Interests in insurance policies or annuities

 74.       Causes of action against third parties (whether or not a lawsuit
           has been filed)
           Litigation claims for theft of intellectual property (not
           yet investigated)                                                                                                        Unknown
           Nature of claim
           Amount requested                                              $0.00


           Claims against former employees for violation of
           noncompete agreements and NDAs (not yet
           investigated)                                                                                                            Unknown
           Nature of claim
           Amount requested                                              $0.00



 75.       Other contingent and unliquidated claims or causes of action of
           every nature, including counterclaims of the debtor and rights to
           set off claims

 76.       Trusts, equitable or future interests in property

 77.       Other property of any kind not already listed Examples: Season tickets,
           country club membership

 78.       Total of Part 11.                                                                                                           $0.00
           Add lines 71 through 77. Copy the total to line 90.

 79.       Has any of the property listed in Part 11 been appraised by a professional within the last year?
               No
               Yes




Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                           page 6
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                             Best Case Bankruptcy
          Case:20-16375-TBM Doc#:84 Filed:12/04/20                                                            Entered:12/04/20 16:04:26 Page7 of 35
                                                                                                                                                                          12/04/20 1:49PM



 Debtor          PS Of Denver, Inc.                                                                                  Case number (If known) 20-16375
                 Name



 Part 12:        Summary

In Part 12 copy all of the totals from the earlier parts of the form
      Type of property                                                                               Current value of                    Current value of real
                                                                                                     personal property                   property

 80. Cash, cash equivalents, and financial assets.
     Copy line 5, Part 1                                                                                            $26,232.00

 81. Deposits and prepayments. Copy line 9, Part 2.                                                                 $20,000.00

 82. Accounts receivable. Copy line 12, Part 3.                                                                       $6,279.00

 83. Investments. Copy line 17, Part 4.                                                                                      $0.00

 84. Inventory. Copy line 23, Part 5.                                                                             $140,004.42

 85. Farming and fishing-related assets. Copy line 33, Part 6.                                                               $0.00

 86. Office furniture, fixtures, and equipment; and collectibles.
     Copy line 43, Part 7.                                                                                                   $0.00

 87. Machinery, equipment, and vehicles. Copy line 51, Part 8.                                                  $2,500,735.00

 88. Real property. Copy line 56, Part 9.........................................................................................>                                $0.00

 89. Intangibles and intellectual property. Copy line 66, Part 10.                                                $419,100.00

 90. All other assets. Copy line 78, Part 11.                                                    +                           $0.00

 91. Total. Add lines 80 through 90 for each column                                                         $3,112,350.42            + 91b.                      $0.00


 92. Total of all property on Schedule A/B. Add lines 91a+91b=92                                                                                                 $3,112,350.42




Official Form 206A/B                                               Schedule A/B Assets - Real and Personal Property                                                            page 7
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                                  Best Case Bankruptcy
Case:20-16375-TBM Doc#:84 Filed:12/04/20                        Entered:12/04/20 16:04:26 Page8 of 35


                                                      Roll                          Roll Cost    Roll
    Roll/Item #                  Description          Width     Length    Yards     Per Yard    Value
Item              Item description
Roll              Roll Description                      12.00     15.00     20.00      $10.00     200.00
CE15HXJ           BECCA II DECK                         12.00      5.00      6.67       $8.53      56.87
10823900‐1        INTO THE WILD‐PANTERRA                13.17     15.08     20.11      $11.99     264.58
31501753          SKYPAD‐ BEESWAX                       12.00      4.92      6.56       $7.34      48.15
12962821          TIMELESS‐ STONEY PEBBLE               12.00      5.75      7.67       $7.05      54.05
31819280          STONEWALL‐ RIVER BANK                 12.00     18.42     24.56       $7.34     180.27
QH3AUZ3           ULTIMATE CARE‐ CAT TAIL               12.00      6.85      9.13       $8.08      73.75
CF2CJT2           PROMENADE 100 BISCOTTI                12.00      6.92      9.23       $9.45      87.19
25175137          OLD TOWN‐ PRAIRIE                     12.00      7.50     10.00       $2.55      25.46
CG135             176 HORIZON‐ ZURBANE                  12.00      5.50      7.33       $9.17      67.25
CB1EMTGT          SILVER BARE BACK                      12.00      9.75     13.00      $10.99     142.87
31119507          MAGICAL‐CANYON                        12.00     10.00     13.33       $3.93      52.39
RG64M6            BAY VISTA‐ SAND 752                   12.00      6.50      8.67       $9.60      83.21
QH37RPC           UPSHOT‐ BLISS                         12.00     16.66     22.21       $4.99     110.84
28480019          PONDEROSA HILLS‐ CITYSCAPE            12.00     30.00     40.00      $10.17     406.76
YB65861           OVERDRIVE 122 DAY BREAK               12.00     13.00     17.33       $4.81      83.38
12962821          TIMELESS‐ STONEY PEBBLE               12.00     12.85     17.13       $7.05     120.79
803851            ARABIAN KNIGHT                        12.00      9.50     12.67      $15.00     190.00
ST40319           UNDENIABLE‐ GREIGE                    12.00      8.75     11.67      $16.50     192.50
903642            SCULPTURED TOUCH ‐ PALE TAUPE         12.00      5.50      7.33      $13.26      97.24
13402703          FINALE‐GEM                            12.00      6.00      8.00       $8.99      71.92
H15134            EXPRESSIONS 342                       12.00      8.50     11.33       $7.49      84.89
LB81033           CLASSIC BEAUTY TUXEDO                 12.00     12.00     16.00      $22.32     357.12
U65887            BLAZE‐ TEETER                         12.00     13.33     17.77      $12.00     213.28
CRI#00000006      IMAGE‐FEATHER GREY                    12.00     10.00     13.33      $12.00     160.00
9053001           VENUS‐SAND                            12.00      6.50      8.67      $12.00     104.00
CL7001390005      TOP NOTCH‐CHAMPAGNE                   12.00     14.50     19.33       $7.41     143.25
ST604515          AMAZING‐AWESOME                       12.00     24.00     32.00      $21.14     676.42
485835A           MOJAVE‐STONE MOUNTAIN                 12.00     12.00     16.00      $22.00     352.00
QH1ZZDG           HAVANA 00740 APPLE CIDER              12.00     15.17     20.23       $6.56     132.67
CG2C5WT           PROMENADE 100 BISCOTTI                12.00     11.00     14.67       $9.45     138.60
12193603          BOARDWALK‐ SILVER LINING              12.00     15.08     20.11      $15.00     301.60
QH30P0Y           UPSHOT‐NATURALE                       12.00     13.67     18.23       $5.07      92.40
38163562          IMAGE VELVET                          12.00      7.17      9.56       $5.99      57.26
60550133          WELLSHIRE 107                         12.00     11.00     14.67       $6.49      95.19
CD1HG1J           SUBLIME WEATHERED                     12.00     12.25     16.33      $10.32     168.55
CG6027550028      SEMITONES‐ SANDSTONE                  12.00     11.85     15.80      $21.78     344.12
11597717          PEDIGREE CARRISA                      12.00     16.58     22.11       $4.99     110.31
ST904804          VEGA 506                              12.00     13.25     17.67       $6.99     123.49
13394641          CHALTON FORT HILLS                    12.00    103.25    137.67       $5.49     755.79
80.               GRANDE ESTATE 77 STORM CLOUD          13.17     24.00     32.00      $18.64     654.67
103.              GRANDE ESTATE 77 STORM CLOUD          13.17     80.50    107.33      $18.64   2,195.88
CRI#0000031       WYATT DRAGON FLY                      12.00     59.83     79.77      $22.00   1,755.01
CRI#0000025       GRANDE ESTATE 77 STORM CLOUD          13.17     35.42     47.23      $18.64     966.19
CRI#0000022       STODDARD QUASAR                       12.00     20.00     26.67      $32.00     853.33
CBIEPWIC          SENSATIONAL PLASTER                   12.00     16.42     21.89      $13.26     290.31
12635577          BEST OFFER IRONSIDE 783               12.00      8.00     10.67       $6.99      74.56
CF23265           CHERRY CREEK SHAKER BEIGE             12.00     35.42     47.23       $6.99     330.11
CRI#0000024       TOP NOTCH TAUPE                       12.00     24.00     32.00       $7.41     237.11
902162            TOP NOTCH SMOKED TRUFFLE              12.00     18.00     24.00       $9.36     224.64
CRI#0000023       SPECIAL WOVEN WOOL TAN                13.17     25.25     33.67      $21.00     775.93
CRI#0000021       SHOOTING STAR 224                     12.00     25.00     33.33      $21.00     700.00
H59481‐1          VEGA 13                               12.00     12.58     16.77       $6.99     117.25
37578763          DURANGO SWISS MISS                    12.00     28.00     37.33       $8.49     316.96
365               GRANDE ESTATE 27 SMOKE ESSENCE        13.17     28.00     37.33      $18.57     760.92
38180038          TOP GUN GOOSE                         12.00     14.17     18.89       $5.99     113.17
ST806710          NEW SAIL ROCKPORT                     12.00     19.58     26.11       $8.99     234.70
CRI#00000017      COSMO STRAW                           12.00     25.00     33.33       $6.20     206.67
38110523          ZUNI BROWN                            12.00     11.92     15.89       $5.99      95.20
ST100000          FOUNDATION MORNING FOG                12.00     14.17     18.89       $7.99     150.96
H36392            HEARTLAND #1                          12.00     12.00     16.00       $5.38      86.08
CRI#00000002      EXPRESSIONS #2                        12.00     15.17     20.23       $7.99     161.61
222               ELEMENT SAND                          12.00     10.50     14.00      $15.29     214.06
12422B            TIMBERS 13'6" WIDTH ETCHED PEWTER     13.50     16.08     21.44      $14.99     361.56
CRI#00000007      MAGNUM II PEARL                       12.00      9.92     13.23       $7.99     105.68
654               MADONNA REMEMBER                      12.00     20.50     27.33       $7.59     207.46
CH2W9A6           SUTHERLAND (S) MANATEE                12.00     14.85     19.80       $4.43      87.76
CJ0AFK6           MVP WORLD CUP                         12.00     21.50     28.67      $15.99     458.38
CE1789R           BECCA II FRENCH LINEN                 12.00     15.00     20.00       $8.53     170.59
10646451          SEQUOIA SAHARA                        13.17     14.58     19.44      $14.99     319.74
12032396          AIRWAVES PLUS SILVER BIRCH            12.00     14.25     19.00       $9.89     187.91
653               WEATHER VANE                          12.00     11.08     14.77       $9.89     146.11
QH22X0T           MAGNUM II 00701 PEBBLE                12.00     19.25     25.67       $4.79     122.94
QH38AN9           ULTIMATE CARE WOODWIND                12.00      9.25     12.33       $7.12      87.87
38163560          IMAGE VELVET                          12.00     10.67     14.23       $5.99      85.22
QH21K4C           MAGNUM II 00100 PEARL                 12.00     21.25     28.33       $4.67     132.29
CH1RA7W           STORYBOOK I MARUDAS                   12.00      7.17      9.56       $5.11      48.84
13218276          WYTHERFIELD BEST INV PATAGONIA        12.00      3.25      4.33      $10.99      47.62
Case:20-16375-TBM Doc#:84 Filed:12/04/20                   Entered:12/04/20 16:04:26 Page9 of 35


CG0007630001   SCULPTURED TOUCH PALE TAUPE         12.00     5.50      7.33    $12.47       91.45
FD00C61        SEAVIEW SHADOW                      12.00    12.25     16.33    $13.38      218.54
RD0408Z        GOLDEN RULE WARM SHADOW             12.00     9.50     12.67    $10.61      134.38
CG0012510003   ROATAN PLATINUM                     13.17    15.00     20.00    $24.52      538.25
FD006CH        SEAVIEW BEACH COMBER                12.00    12.25     16.33    $13.24      216.24
30479476       MAGICAL BONGO                       12.00    46.50     62.00     $3.93      243.60
CB1PGAD        UPSHOT LATTE                        12.00    67.50     90.00     $4.59      413.10
13069148       CAN'T MISS ORION                     4.00    11.00     14.67    $13.99       68.40
30512007       992 CLOUD LAND                      12.00    15.00     20.00     $3.19       63.84
70254779       SEQUIOA OATMEAL                     13.17    24.00     32.00    $48.29    1,695.81
31043861       MAKEUP OPERA                        12.00   100.50    134.00     $5.58      747.72
R0075048907    RAVISHING ADORABLE                  12.00    16.00     21.33    $43.61      930.35
PRMPRO128      PREMIUM PRO 1/2" 8# PAD              6.00    22.50     30.00     $3.11       46.65
PRMPRO128      PREMIUM PRO 1/2" 8# PAD              6.00    22.50     30.00     $3.11       46.65
BLDPRO7166     BUILDER PRO 7/16" 6#                 6.00    22.50     30.00     $2.62       39.30
BLDPRO7166     BUILDER PRO 7/16" 6#                 6.00    22.50     30.00     $2.62       39.30
BLDPRO7166     BUILDER PRO 7/16" 6#                 6.00    45.00     60.00     $2.62       78.60
BLDPRO7166     BUILDER PRO 7/16" 6#                 6.00    45.00     60.00     $2.62       78.60
37853811       CABO SIMPLY TAUPE 573               12.00    15.00     20.00     $6.02      120.36
38191125       IMAGE FEATHER GRAY                  12.00    12.08     16.11     $5.99       96.48
H19311A        MARVEL 4 ASGARD                     12.00    22.58     30.11     $9.99      300.77
10716604       SPECIAL WOVEN WOOL 50544            12.00    18.00     24.00     $4.99      119.76
QH33CMR        ULTIMATE CARE COCOA BEAN            12.00    11.25     15.00     $8.30      124.50
365B           GRANDE ESTATE 27 SMOKE ESSENCE      13.17    16.42     21.89    $18.57      446.23
CL7001750001   ART DISTRICT POWDER PUFF            12.00    35.33     47.11    $12.60      593.54
38180037       TOP GUN GOOSE                       12.00    10.92     14.56     $5.99       87.22
ST‐11911119    OLYMPUS CRETE 1815                  12.00     8.85     11.80     $2.99       35.28
296457         EXCEPTIONAL ii RIVERBED 955         12.00     9.50     12.67     $7.86       99.56
12421A         TIMBERS 13'6" WIDTH ETCHED PEWTER   13.50     0.25      0.33    $14.99        5.62
CG904365       DOWNTIME LOG CABIN                  12.00     5.08      6.77     $4.27       28.92
903132         MY HERO TREASURE                    12.00     3.75      5.00    $14.49       72.45
65486          SIZE UP‐ BEST FIT                   10.00     8.00     10.67    $16.89      150.13
65487          SIZE UP‐ TRUE FIT                   12.00    10.00     13.33    $16.89      225.20
65488          SIZE UP‐ EXPERT                     12.00    20.00     26.67    $16.89      450.40
PSRUG069       12X9 BOUND                          12.00     9.00     12.00    $28.89      346.68
65489          SIZE UP‐ TIGHTEST                   12.00    14.00     18.67    $22.59      421.68
PSRUG070       12X9 BOUND                          12.00     9.00     12.00    $18.89      226.68
65490          SIZE UP‐ TIGHTEST                   12.00    14.00     18.67    $15.29      285.41
12573832       BEST OFFER GINGERBREAD 390          12.00     8.00     10.67     $3.97       42.35
H44865         EXPRESSIONS #6                      12.00    11.58     15.44     $6.99      107.92
65491          SIZE UP‐ TINY TOT                   12.00     7.00      9.33    $22.59      210.84
65492          SIZE UP‐ ALMOST THERE               12.00    11.58     15.44    $22.59      348.79
65493          SIZE UP‐ UNIVERSAL                  12.00    10.25     13.67    $22.59      308.73
39653400A      IMAGE 1200 MASONRY                  12.00    22.58     30.11     $6.99      210.45




                                                                    2,881.44            32,262.42
Case:20-16375-TBM Doc#:84 Filed:12/04/20          Entered:12/04/20 16:04:26 Page10 of 35


                                                   How         Calculate
                                                   Item         Item       Item      Item
      Roll/Item #                Description                     Qty       Cost      Value
 Item               Item description           25 ft per box
 Porcelain tile     Porcelain tile               Floor tile    14,529.00    $2.59    $37,630.00
 Porcelain slabs    Imported Porcelain Slabs       Slabs        5,280.00    $9.50    $50,160.00
 Wood               Hardwood                    Hardwood        1,800.00    $4.50     $8,100.00
 Laminate           LVT                             LVT         5,412.00    $2.19    $11,852.00
 Total                                                                              $107,712.00




                                                                                    $107,742.00
Case:20-16375-TBM Doc#:84 Filed:12/04/20   Entered:12/04/20 16:04:26 Page11 of 35
Case:20-16375-TBM Doc#:84 Filed:12/04/20   Entered:12/04/20 16:04:26 Page12 of 35
Case:20-16375-TBM Doc#:84 Filed:12/04/20   Entered:12/04/20 16:04:26 Page13 of 35
Case:20-16375-TBM Doc#:84 Filed:12/04/20   Entered:12/04/20 16:04:26 Page14 of 35
Case:20-16375-TBM Doc#:84 Filed:12/04/20   Entered:12/04/20 16:04:26 Page15 of 35
Case:20-16375-TBM Doc#:84 Filed:12/04/20   Entered:12/04/20 16:04:26 Page16 of 35
Case:20-16375-TBM Doc#:84 Filed:12/04/20   Entered:12/04/20 16:04:26 Page17 of 35
Case:20-16375-TBM Doc#:84 Filed:12/04/20   Entered:12/04/20 16:04:26 Page18 of 35
Case:20-16375-TBM Doc#:84 Filed:12/04/20   Entered:12/04/20 16:04:26 Page19 of 35
Case:20-16375-TBM Doc#:84 Filed:12/04/20   Entered:12/04/20 16:04:26 Page20 of 35
Case:20-16375-TBM Doc#:84 Filed:12/04/20   Entered:12/04/20 16:04:26 Page21 of 35
Case:20-16375-TBM Doc#:84 Filed:12/04/20   Entered:12/04/20 16:04:26 Page22 of 35
Case:20-16375-TBM Doc#:84 Filed:12/04/20   Entered:12/04/20 16:04:26 Page23 of 35
Case:20-16375-TBM Doc#:84 Filed:12/04/20   Entered:12/04/20 16:04:26 Page24 of 35
Case:20-16375-TBM Doc#:84 Filed:12/04/20   Entered:12/04/20 16:04:26 Page25 of 35
Case:20-16375-TBM Doc#:84 Filed:12/04/20   Entered:12/04/20 16:04:26 Page26 of 35
Case:20-16375-TBM Doc#:84 Filed:12/04/20   Entered:12/04/20 16:04:26 Page27 of 35
Case:20-16375-TBM Doc#:84 Filed:12/04/20   Entered:12/04/20 16:04:26 Page28 of 35
Case:20-16375-TBM Doc#:84 Filed:12/04/20   Entered:12/04/20 16:04:26 Page29 of 35
Case:20-16375-TBM Doc#:84 Filed:12/04/20   Entered:12/04/20 16:04:26 Page30 of 35
Case:20-16375-TBM Doc#:84 Filed:12/04/20   Entered:12/04/20 16:04:26 Page31 of 35
Case:20-16375-TBM Doc#:84 Filed:12/04/20   Entered:12/04/20 16:04:26 Page32 of 35
Case:20-16375-TBM Doc#:84 Filed:12/04/20   Entered:12/04/20 16:04:26 Page33 of 35
Case:20-16375-TBM Doc#:84 Filed:12/04/20   Entered:12/04/20 16:04:26 Page34 of 35
Case:20-16375-TBM Doc#:84 Filed:12/04/20   Entered:12/04/20 16:04:26 Page35 of 35
